PER CURIAM.
Due to the fact that Petitioner, Robert Pool, has also filed an appeal in which he raises the same arguments raised in his petition for writ of certiorari, we dismiss the certiorari petition. See Majestic Sun Owners’ Ass’n v. Fla. Condos I Ltd. P’ship, 895 So.2d 534, 534 (Fla. 1st DCA 2005) (noting that a certiorari petition should be dismissed if there has been an insufficient showing of irreparable harm or material injury that cannot be remedied on appeal).
DISMISSED.
DAVIS, PADOVANO, and ROWE, JJ., concur.